Title: To Thomas Jefferson from William Lee, 14 February 1806
From: Lee, William
To: Jefferson, Thomas


                        
                            Bordeaux Feby 14th 1806
                        
                        Wm Lee presents his respects to the President of the United States and begs he will do him the honor to
                            accept the four medals accompanying this
                    
                     
                        [Note in TJ’s hand:]
                     
                     Sep. 12. 1804.   wines &c—778.50₶=146. D
                     Oct. 22. Nov. 26. 05.
                     
                        
                           
                              
                              vin de
                              Cahusac. sec.
                           
                           
                              
                              <hermitage>
                           
                           
                              <fruits>
                           
                           
                              medals
                           
                        
                     
                  
               